DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 13, filed 12/13/2021, with respect to drawings objections have been fully considered and are persuasive.  The objections to the drawings have been obviated by the amendments.  The objections to the drawings have been withdrawn. 
Applicant's arguments, see pages 13-14, filed 12/13/2021, with respect to 35 U.S.C 112(a) rejections to claims 13 and 25 have been fully considered but they are not persuasive.  The Applicant argues that persons of skill in the art reading the specification would readily understand how to use the extracted feature to estimate various types of bio-information, comprising a blood pressure, a vascular age, an arterial stiffness, an aortic pressure waveform, a stress index, and a degree of fatigue.  The Applicant further argues that it is well known in the art that vascular age, an arterial stiffness, an aortic pressure waveform, a stress index, and a degree of fatigue are related to blood pressure and a person of ordinary skill in the art would be clearly enabled to estimate a vascular age, an arterial stiffness, an aortic pressure waveform, a stress index, and a degree of fatigue from the reading of the specification.  The Examiner disagrees.  The Examiner continues to contend that the instant specification is enabling as to how to use the invention to estimate the blood pressure of a human.  https://www.canyonmedcenter.com/latest-news/what-is-vascular-age-testing).  Also, the Examiner contends that measurements of stress index and a degree of fatigue vary and it is not clear how the instant invention would be used to measure such metrics of bio-information.  Arterial stiffness and aortic pressure waveform are again merely recited in the instant specification and there is no clear direction as to how the instant invention is capable of being used to determine such bio-information metrics.  Please see 35 U.S.C 112(a) rejections below.
Applicant’s arguments, see page 14, filed 12/13/2021, with respect to 35 U.S.C 112(b) rejections have been fully considered and are persuasive.  The 35 U.S.C 112(b) rejections of claims 18-21 were obviated by amendments.  The 35 U.S.C 112(b) rejections of claims 18-21 has been withdrawn. 
Applicant’s arguments, see pages 14-15, filed 12/13/2021, with respect to 35 U.S.C 103 rejections have been fully considered and are persuasive.  The 35 U.S.C 103 rejections have been obviated by amendments.  Previously indicated allowable subject matter has been incorporated into the independent claims.  The 35 U.S.C 103 rejections have been withdrawn.  Please see allowable subject matter below.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 objected to because of the following informalities:  
Lines 8-9: “a first feature based on the detected the inflection point” should be changed to “a first feature based on the detected inflection point”.  Please remove the second “the”.
Claim 14 objected to because of the following informalities:
Line 6: “a first feature based on the detected the inflection point” should be changed to “a first feature based on the detected inflection point”.  Please remove the second “the”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 and 25 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for wherein the bio-information being determined by the apparatus comprises blood pressure, does not reasonably provide enablement for wherein the bio-information being determined by the apparatus comprises a vascular age, an arterial stiffness, an aortic pressure waveform, a stress index, and a degree of fatigue.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  The specification goes into much more detail about using the invention to estimate the blood pressure of a human, while merely reciting the invention’s ability to be used for estimating bio-information of vascular age, arterial stiffness, aortic pressure waveform, stress index, and a degree of fatigue.  For instance, the specification specifically mentions using a PPG sensor to estimate blood pressure (paragraph [0003]).  The specification also teaches how the apparatus of Figure 2 is used and implemented in the case where a blood pressure of a user is estimated (paragraph [0059]).  The specification also teaches how a pulse wave signal is used when determining an estimate for blood pressure (Figure 4, paragraphs [0066]-[0071]).  The specification further mentions waveform components of a systolic phase of blood pressure (paragraph [0070]).  This level of detail is considered enabling when the bio-information being determined by the apparatus comprises blood pressure.  .

Allowable Subject Matter
Claims 1-5, 7-8, 10-17, 19-20, and 22-28 include allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1 and 14, the claimed subject matter is found to be allowable primarily because the prior art of record (namely Goodman, Lisogurski, et al., and De Haan) does not teach the limitations of previous claims 9 and 21 (now cancelled).  Previous claims 9 and 21 were indicated to include allowable subject matter in the office action filed 09/15/2021.  This indicated allowable subject matter has now been incorporated into independent claims 1 and 14.  Therefore, claims 1 and 14 are now indicated to include allowable subject matter for the same reasons given for previous claims 9 and 21 in the previous office action.  No other prior art reference could be found that anticipates or renders obvious independent claims 1 or 14.  Claims 2-5, 7-8, 10-13, 15-17, 19-20, and 22-25 also contain allowable subject matter due to their dependency on independent claims 1 and 14.
Regarding claim 26, the claimed subject matter is found to be allowable primarily because the prior art of record (namely Goodman, Lisogurski, et al., and De Haan) does .  
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626. The examiner can normally be reached Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792